UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


PROJECT LIFE, INCORPORATED,               
                  Plaintiff-Appellee,
UNITED STATES OF AMERICA,
                        Intervenor,
                 and
ANGELA MARIE ADAMS, on behalf of
herself and others similarly situated;
VANESSA TRUDY BARLOW, on behalf
of herself and others similarly
situated; BARBARA NEVETTE
WILLIAMS, on behalf of herself and
others similarly situated,
                            Plaintiffs,
                                             No. 01-1754
                  v.
PARRIS N. GLENDENING, Governor of
the State of Maryland; MARYLAND
DEPARTMENT OF TRANSPORTATION
(MDOT); MARYLAND PORT
ADMINISTRATION; PORT LAND USE
DEVELOPMENT ZONE ADVISORY
COUNCIL; JOHN PORCARI, Secretary of
Transportation; JAMES J. WHITE,
Executive Director of the Maryland
Port Administration,
              Defendants-Appellants,
                 and
                                          
2                    PROJECT LIFE v. GLENDENING


DAVID L. WINSTEAD, Secretary of       
Transportation; TAY YOSHITANI;
ALCOHOL AND DRUG ABUSE
ADMINISTRATION, an agency of the      
Maryland Department of Health and
Mental Hygiene,
                       Defendants.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           William M. Nickerson, Senior District Judge.
                       (CA-98-2163-WMN)

                       Argued: June 5, 2002

                    Decided: September 4, 2002

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Kathleen A. Morse, Assistant Attorney General, Balti-
more, Maryland, for Appellants. Betty Jo Christian, STEPTOE &
JOHNSON, L.L.P., Washington, D.C., for Appellee. ON BRIEF: J.
Joseph Curran, Jr., Attorney General of Maryland, M. Catherine Orle-
man, Assistant Attorney General, Baltimore, Maryland, for Appel-
lants. Martin D. Schneiderman, Bruce C. Bishop, Julie M. Jackson,
STEPTOE & JOHNSON, L.L.P., Washington, D.C., for Appellee.
Ralph F. Boyd, Jr., Assistant Attorney General, Jessica Dunsay Sil-
ver, Seth M. Galanter, Kevin Russell, Appellate Section, Civil Rights
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Intervenor.
                      PROJECT LIFE v. GLENDENING                        3
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Appellee Project Life, Incorporated, brought this action against the
Maryland Port Administration and various other defendants (collec-
tively, "the MPA"). Project Life alleged that the MPA violated Part
A of Title II of the Americans with Disabilities Act (ADA) of 1990,
42 U.S.C.A. §§ 12131-12134 (West 1995), by refusing to provide
Project Life with a long-term lease for a berth at a pier controlled by
the MPA. The MPA now appeals orders of the district court denying
the MPA’s motion for judgment as a matter of law and granting Proj-
ect Life’s request for injunctive relief. For the reasons set forth below,
we affirm.

                                    I.

   In 1993, Project Life acquired the Sanctuary, a former naval hospi-
tal ship. The Sanctuary was not then, and is not now, seaworthy, and
Project Life has no plans to make it so. Rather, Project Life plans to
operate a drug rehabilitation clinic for women on board the Sanctuary
while the vessel is berthed at a pier. Ultimately, Project Life hopes to
provide rehabilitation services, including life skills and job training,
for up to 300 women at a time, for rotations of 30 to 90 days. During
their rehabilitation, residents would not be permitted to leave the ship,
and only staff members would be allowed to have access to the ship.
Project Life anticipates that approximately 300 employees, working
in three shifts, would be needed to provide services to the residents.
These workers would come and go from the ship as their shifts began
and ended.

   In order to obtain funding for its operations, Project Life needed to
be able to assure potential benefactors of the stability and longevity
of the program. In practical terms, potential donors required assur-
ances that Project Life had a long-term berth for the ship. A long-term
4                     PROJECT LIFE v. GLENDENING
berth (of at least five years) was deemed necessary so that money
spent on improvements, such as the extension of sewer and electrical
lines, would not be wasted. Project Life also required that the ship be
permanently moored to a pier.1

   Several years ago, Project Life approached the MPA about a long-
term lay berth for the Sanctuary at a pier controlled by the MPA. The
MPA is responsible for administering several shipping terminals in
the Port of Baltimore;2 its statutory mission is to increase waterborne
commerce, i.e., the loading and unloading of cargo, at state ports, see
Md. Code Ann., Transp. § 6-102(c)(1) (2001). One of the terminals
administered by the MPA is North Locust Point, which consists of ten
current and former piers. For the most part, the MPA leases berth
space at North Locust Point on a temporary basis (a day or two at a
time) as ships come into the port to unload or load cargo. There are,
however, several exceptions to this general rule. Most notably, the
MPA has entered a five-year renewable lease with the Navy for "lay
berths" (i.e., non-cargo related berths) for ships that are part of the
United States Navy Ready Reserve.

   Discussions between Project Life and the MPA eventually came to
focus on Pier 6 at North Locust Point. Pier 6 has not been used to sup-
port cargo operations for approximately 20 years, and the MPA has
no plans to refurbish the pier to make it usable. Nevertheless, after
initially assuring Project Life that its needs could be met, the MPA
delayed making a binding commitment, apparently in response to
pressure from two state legislators whose districts encompassed North
Locust Point and the surrounding residential community.3 Among
    1
     The use of the term "permanently" is something of a misnomer in this
context. Ordinarily, ships are moored to piers by lines that may be cast
off in a matter of minutes, without the use of special tools. In contrast,
a permanently moored ship is attached in such a way that unmooring
takes several hours and may require the use of special tools.
   2
     Additional terminals are owned by the City of Baltimore and various
private entities.
   3
     Project Life presented evidence of several attempts by the legislators
to scuttle the rehabilitation program. For example, one of the legislators
introduced legislation transferring responsibility for finding a berth from
the MPA to the Maryland Alcohol and Drug Abuse Administration; the
other threatened to lead protest marches against the Governor, who sup-
ported Project Life.
                      PROJECT LIFE v. GLENDENING                       5
other things, the MPA required Project Life to obtain the support of
the surrounding community as a condition of obtaining a lease for the
Sanctuary at any MPA-controlled pier. Such a requirement had never
been imposed on any other potential tenant at North Locust Point.

   Having failed to reach agreement with the MPA, Project Life filed
this action asserting that the MPA’s failure to provide a long-term
lease for a berth at Pier 6 constituted a denial of "the benefits of the
services, programs, or activities of a public entity," 42 U.S.C.A.
§ 12132, in violation of the ADA. A jury found in favor of Project
Life and awarded $12 in nominal damages. The district court subse-
quently conducted its own examination of the record, reached the
same factual conclusions as the jury, and entered an injunction order-
ing the MPA to negotiate a long-term lease for Pier 6. At that time,
the district court also denied the MPA’s motion for judgment as a
matter of law.4 We review this ruling de novo. See Konkel v. Bob
Evans Farms Inc., 165 F.3d 275, 279 (4th Cir. 1999).

                                   II.

   Title II of the ADA prohibits discrimination against a "qualified
individual with a disability" by a public entity with respect to the pro-
vision of services, programs, or activities. 42 U.S.C.A. § 12132. As
is relevant here, the ADA defines a "qualified individual with a dis-
ability" as "an individual with a disability who, with or without rea-
sonable modifications to rules, policies, or practices . . . meets the
essential eligibility requirements for the receipt of services . . . pro-
vided by a public entity." Id. § 12131(2). In order to establish a viola-
tion of Title II, a plaintiff must demonstrate (1) disability; (2)
qualification (with or without modification) for the service in ques-
tion; and (3) denial of the service "due to discrimination solely on the
basis of the disability." Baird v. Rose, 192 F.3d 462, 467 (4th Cir.
1999).
  4
   On appeal, Project Life released its claim for damages, making it
unnecessary for us to consider the MPA’s assertion of Eleventh Amend-
ment immunity. We reject the MPA’s contention that Project Life’s
release of the damages award voids the finding of liability by the jury.
6                     PROJECT LIFE v. GLENDENING
   The MPA first argues that Project Life is not "qualified" because
it seeks a service the MPA does not provide, namely, a long-term lay
berth for a ship to be used for residential purposes. The evidence at
trial, however, clearly established that the MPA does provide long-
term lay berths—i.e., those leased to the Navy—on terms nearly iden-
tical to those sought by Project Life. The MPA argues that the leases
to the Navy are not relevant because naval personnel do not live on
those ships full-time; thus, the MPA maintains that any entity seeking
a berth for a residential ship is not qualified as a matter of law. We
reject this argument. At trial, the parties presented conflicting evi-
dence regarding the genuineness of the MPA’s "nonresidential" quali-
fication, and the question of whether Project Life was qualified to
receive services from the MPA was submitted to the jury. Because
there was sufficient evidence from which a reasonable jury could con-
clude that the "nonresidential" qualification was not bona fide, we
must affirm the denial of the motion for judgment as a matter of law.
See Sales v. Grant, 158 F.3d 768, 775 (4th Cir. 1998); cf. Coupe v.
Fed. Express Corp., 121 F.3d 1022, 1026 (6th Cir. 1997) (noting that
question of whether occupational qualification is bona fide is one of
fact).5

   Next, the MPA argues that Project Life is not entitled to the protec-
tion of the ADA because an integral part of the rehabilitation program
is the isolation of residents from the surrounding community. Accord-
ing to the MPA, Project Life’s program thus violates a central purpose
of the ADA, which is to promote the integration of disabled individu-
als into society, see 42 U.S.C.A. § 12101(a)(2), (8) (West 1995). This
argument fails for two reasons. First, the MPA mistakes the means of
Project Life’s program for its ends. The ultimate goal of the rehabili-
tation program is the successful reintroduction of former drug addicts
into productive society; the isolation of those individuals from poten-
tially destructive influences is a temporary measure designed to
    5
   The MPA also argues that any modifications to its services in order
to accommodate Project Life were not reasonable and that providing the
lease requested by Project Life would fundamentally alter the nature of
the services provided by the MPA. See 28 C.F.R. § 35.130(b)(7) (2001).
The evidence at trial demonstrated, however, that no modifications to the
MPA’s services were required to accommodate the disabilities of Project
Life’s clients.
                      PROJECT LIFE v. GLENDENING                       7
ensure that the ultimate goal is attained. Second, the MPA seeks to
turn an underlying purpose of the ADA into an element of the claim.
However, no authority supports such a holding. We therefore reject
this contention.

                                  III.

  For the reasons set forth above, we conclude that the district court
properly denied the MPA’s motion for judgment as a matter of law.6
Accordingly, we affirm.

                                                            AFFIRMED
  6
   The MPA does not appear to raise a separate challenge to the grant
of injunctive relief. To the extent any such challenge is made, we con-
clude that the district court did not abuse its discretion. See Tuttle v.
Arlington County Sch. Bd., 195 F.3d 698, 703 (4th Cir. 1999) (per
curiam).
   Project Life also asserted that the MPA’s refusal to negotiate a lease
violated the Fair Housing Act (FHA), 42 U.S.C.A. §§ 3601-3631 (West
1994 & Supp. 2002), and the district court concluded that injunctive
relief was warranted under that statute, as well. Because we affirm the
award of injunctive relief under the ADA, we do not address issues
related to the award of relief under the FHA.